DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite in the preamble “a frame of a building for human occupation”, which is not disclosed or described in the specification.  The specification provides support for a wooden framework structure, but does not provide support for a frame of a building or for human 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22,24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kimura (5022209).
Claim 21.  Kimura discloses a frame of a building for human occupation, comprising: 
a first wooden framework structure (as noted below) being comprised of a plurality of first vertical beams (26 as noted in the figures) , each first vertical beam being comprised of wood (col. 6, lines 37-40), and a first bracing means (35 or 28 as seen in figure 1) connected to said first vertical beams, each first vertical beam being held in a first set lateral position between ends of said first bracing means and having first end surfaces at opposite ends; and 
a second wooden framework structure (see annotated figure below) being comprised of a plurality of second vertical beams (26 as noted in the annotated figure below), each second vertical beam being comprised of wood (Col. 6, lines 37-40), and a second bracing means (37 or 28 as seen in figure 1) connected to said second vertical 
wherein said first bracing means is a first horizontal beam, said first horizontal beam being comprised of wood (col. 6, lines 37-40) and having first horizontal wood fibers aligned along a length of said first horizontal beam in a horizontal orientation, 
wherein said first vertical beams extend above said first bracing means toward said second module (as seen in figure 1), said first vertical beams being closer to said second module than said first bracing means, wherein said second bracing means is a second horizontal beam, said second horizontal beam being comprised of wood and having second horizontal wood fibers aligned along a length of said second horizontal beam in said horizontal orientation, 
wherein said second wooden framework structure is stacked on said first wooden framework structure so as to form a stacked second wooden framework structure (as seen in at least figure 1), said plurality of second vertical beams of said second wooden framework only being placed on top of corresponding first vertical beams of said first wooden framework (as seen in at least figure 1), said stacked second wooden framework structure having a stacked second wooden framework structure weight comprised of corresponding weights of said second vertical beams and said second bracing means, and 
wherein said corresponding first vertical beams of said first wooden framework support said stacked second wooden framework structure weight by direct contact by said plurality of second vertical beams on said corresponding first vertical beams so as to prevent crushing said first horizontal wood fibers of said first horizontal beam by said 
Claim 22. The frame of a building for human occupation, according to Claim 21, further comprising: first floor joists (29 as noted in the annotated figure) connecting said first horizontal beam to an adjacent first horizontal beam, said first horizontal beam and said adjacent first horizontal beam being mounted on a lower half of said first wooden framework structure; and 
second floor joists (29 as noted in the annotated figure) connecting said second horizontal beam to an adjacent second horizontal beam, said second horizontal beam and said adjacent second horizontal beam being mounted on a lower half of said second wooden framework structure.
Claim 24. The frame of a building for human occupation, according to Claim 21, further comprising first ceiling joists (28) connecting said first vertical beams to adjacent first vertical beams; and second ceiling joists (28) connecting said second vertical beams to adjacent second vertical beams.

    PNG
    media_image1.png
    1115
    1089
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s) and prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635